Exhibit 10.2
 
 
AMENDMENT TO PURCHASE AGREEMENT


It is hereby agreed that the Purchase Agreement dated June 1, 2012 (the
"Agreement") entered into by and between View Systems Inc., of 1550 Caton Centre
Drive, Suite E, Baltimore, MD 21231 (the "Buyer") and Essential Security Group,
of 4730 West Bancroft, Suite One, Toledo, Ohio, 43615 (the "Seller"), is amended
as follows as of the 28th day of June, 2012:


Paragraph 7 of the Agreement is replaced in its entirety as follows:


 
7.
Closing and Closing Date. Time shall be of the essence of this Agreement. The
investigation authorized under paragraph 6 of the Agreement (the
“Investigation”)  shall not commence before the time when Seller has delivered
to Buyer all documents called for by the Agreement and an audit of the financial
statements of Seller shall have been completed by a PCAOB registered accounting
firm of Buyer’s choice resulting in an opinion on the financial statements
satisfactory to Buyer. Buyer shall then have had at least thirty (30) days to
complete its Investigation with the time period of the Investigation commencing
after Seller’s fulfillment of all conditions of the Agreement not waived by
Buyer, including the provision of the aforementioned audit opinion.  Buyer shall
have the absolute right to cancel the Agreement at any time up to the fortieth
(40th) day after commencement of the Investigation time period. Thereafter, if
Buyer has accepted the purchase of Seller, the closing shall take place on the
forty-first (41st) day after commencement of the Investigation time period at
such date as may be mutually acceptable to the parties hereto (the "Closing
Date" or "Closing") at the office of Buyer in Baltimore, Maryland, or at such
other place as may approved in writing by the parties hereto.



IN WITNESS WHEREOF, the parties have executed this Amendment by the signatures
of their duly authorized corporate officers, as of the day and year first above
written.
 

/s/ Gunther Than   Gunther Than   CEO   View Systems Inc.       /s/ John P.
Rademaker   John P. Rademaker   Principal   Essential Security Group       /s/
David Loyer   David Loyer   Principal   Essential Security Group  

 
                                                      


                                                     


                                                     